Order entered December 10, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01507-CV

                               IN RE COMELLA BROWN, Relator

                 Original Proceeding from the County Court At Law No. 1
                                  Kaufman County, Texas
                            Trial Court Cause No. CV-19C-140

                                           ORDER
                         Before Justices Schenck, Reichek, and Evans

       Based on the Court’s opinion of this date, relator’s December 9, 2019 petition for writ of

mandamus is DENIED. We DENY AS MOOT relator’s December 9, 2019 application for

temporary restraining order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE